This writ of error is brought to this court to reverse the conviction of the plaintiff in error in the Superior Court of the crime of murder in the second degree. The answer to the writ alleged that the plaintiff in error had appealed from the judgment of conviction to this court, that upon that appeal the errors claimed in the writ might have been assigned and that the plaintiff in error is now precluded from raising them by the writ. A copy of the judgment-file of this court upon the appeal, which was annexed to the answer, recites that it is found that "in the record, judgment and proceedings of said Superior Court there is no error" and that it was therefore adjudged that the judgment of that court was confirmed and established. The plaintiff in error demurred to the answer. The primary right asserted by the plaintiff in error upon the appeal and now in the writ is to be freed of the charge brought against him; the invasion of that right alleged in both is an erroneous procedure upon the trial; and the particular grounds alleged in each to secure relief are only evidential circumstances of that invasion. Upon accepted principles of estoppel by judgment the judgment upon the appeal is conclusive that there was no error upon the trial and the present writ does not lie. Wildman v. Wildman,70 Conn. 700, 710, 41 A. 1; Pavelka v. St. Albert Society,Branch No. 30, 82 Conn. 146, 72 A. 725. Where an appeal from a judgment is taken to this court, the appellant is precluded thereafter from raising by a writ of error based upon the same judgment any claimed error which might have been assigned in the appeal.
   The demurrer to the answer is overruled and the writ dismissed.